               Case 1:21-cv-05918-PGG Document 13
                                               11 Filed 09/09/21
                                                        09/03/21 Page 1 of 5

                                                   Ira S. Nesenoff                  Barbara H. Trapasso   Philip A. Byler
                                                   Andrew T. Miltenberg             Gabrielle M. Vinci    Diana R. Warshow
                                                   ______________________________
                                                                                    Cindy A. Singh        Kara L. Gorycki
                                                   Stuart Bernstein                 Nicholas E. Lewis     Susan E. Stark
                                                   Tara J. Davis                    Adrienne D. Levy      Janine L. Peress
                                                                                    Regina M. Federico    Senior Litigation Counsel
ATTORNEYS AT LAW                                                                    Amy Zamir
___________________________
                                                                                    Kristen E. Mohr       Jeffrey S. Berkowitz
nmllplaw.com
                                                                                                          Rebecca C. Nunberg
                                                                                                          Counsel

                                                                                                          Marybeth Sydor
                                                                                                          Title IX Consultant


                                                                            September 3, 2021
                                                                           MEMO ENDORSED:
                                                                           The application is granted. Defendant’s July
VIA ELECTRONIC FILING                                                      16, 2021 pre-motion letter requesting a
Hon. Paul G. Gardephe, U.S.D.J.                                            conference as to its proposed motion to dismiss
United States District Court for the                                       (Dkt. No. 9) is denied as moot.
Southern District of New York
40 Foley Square, Courtroom 705
New York, New York 10007

            Re:
             Justin Franco v. American Airlines, Inc.; Case No.: 21-cv-05918-PGG
             Plaintiff’s Request for Extension of Proposed Pleading Schedule
                                                           Dated: September 9, 2021
Dear Your Honor:

        Please be advised, this firm is counsel for Justin Franco (“Plaintiff”) in the above
referenced matter. I write to request an extension of the Parties’ proposed pleading schedule. This
is Plaintiff’s first request for an extension of time to file pleadings in this matter. The undersigned
counsel has conferred with defense counsel regarding this request and defendant does not oppose
the requested extension.

        On or about July 16, 2021, Defendant, by and through their counsel, filed a letter requesting
a pre-motion conference related to Defendant’s intent to file a motion to dismiss Plaintiff’s
summons with notice or, alternatively, compel Plaintiff to file a more definitive statement. See
Dkt. 9. Plaintiff filed a letter in response and opposition to Defendant’s request on July 21, 2021
requesting leave to file a complaint within thirty days, with Defendant’s response to the complaint
being due thirty days thereafter. See Dkt. 10. The Court has not yet ruled on the parties’ respective
requests.



                              363 Seventh Avenue | 5th Floor | New York, NY | 10001 | T: 212.736.4500

                               101 Federal Street | 19th Floor | Boston, MA | 02110 | T: 617.209.2188
                 4 Palo Alto Square | 3000 El Camino Real | Suite 200 | Palo Alto, CA | 94306 | T: 650.209.7400
              Case 1:21-cv-05918-PGG Document 13
                                              11 Filed 09/09/21
                                                       09/03/21 Page 2 of 5




       Plaintiff was preparing his complaint for filing by the agreed upon thirty-day deadline.
However, due to a death in the undersigned counsel’s family, the undersigned counsel requested a
two-week extension to file Plaintiff’s complaint, which Defendant consented to. Plaintiff also
agreed to provide a parallel two-week extension of Defendant’s thirty-day deadline to respond to
the complaint. Accordingly, the parties agreed upon the following schedule 1:

           Plaintiff’s deadline to file his complaint:                     September 3, 2021

           Defendant’s deadline to answer, move,
           or otherwise respond to Plaintiff’s complaint                   October 18, 2021

        Based on the foregoing, Plaintiff respectfully requests that his deadline to file his complaint,
and Defendant’s deadline to file a response thereto, by extended in accordance with the above-
referenced schedule.

           Counsel remains available should Your Honor have any questions or concerns. Thank you.

Dated: New York, New York
       September 3, 2021

                                                                  Respectfully Submitted,

                                                                  /s/ Gabrielle Vinci
                                                                  Gabrielle Vinci, Esq.




1
    A stipulation executed by counsel for the parties is enclosed herein as Exhibit A.
Case 1:21-cv-05918-PGG Document 13
                                11 Filed 09/09/21
                                         09/03/21 Page 3 of 5




                        EXHIBIT A
               Case 1:21-cv-05918-PGG Document 13
                                               11 Filed 09/09/21
                                                        09/03/21 Page 4 of 5




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
JUSTIN FRANCO,
                                                                              Index No: 1:21-cv-05918
                                   Plaintiff,

                                                                              STIPULATION TO
                                                                              EXTEND PLEADING
                   -against-                                                  SCHEDULE

AMERICAN AIRLINES, INC.,

                                    Defendant.
--------------------------------------------------------------------------X

          WHEREAS, Plaintiff filed a Summons with Notice in the Supreme Court of the State of

New York, County of New York on May 5, 2021;

          WHEREAS, Defendant removed this action to this Court on July 9, 2021;

          WHEREAS, Defendant filed a letter seeking a pre-motion conference related to

Defendant’s anticipated motion to dismiss on July 16, 2021;

          WHEREAS, in response to Defendant’s request for a pre-motion conference, Plaintiff

filed a letter in opposition requesting 30 days to file a complaint in this matter; and

          WHEREAS, due to extenuating circumstances, including but not limited to, a death in

Plaintiff’s counsel’s family, the parties have agreed on an extended pleading schedule in this

matter,

          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned counsel for the parties that:

          1.       Plaintiff’s deadline to file a complaint in this matter is September 3, 2021, and

          2.       Defendant’s deadline to file an answer, motion, or otherwise respond to Plaintiff’s

                   complaint is October 18, 2021.
           Case 1:21-cv-05918-PGG Document 13
                                           11 Filed 09/09/21
                                                    09/03/21 Page 5 of 5




      3.       This stipulation may be executed in separate counterparts, and facsimile and/or

               electronic signatures shall be deemed as originals for all purposes.



Dated: New York, New York
       September 3, 2021


 NESENOFF & MILTENBERG, LLP.                           MORGAN, LEWIS & BOCKIUS, LLP.
 Attorneys for Plaintiff                               Attorneys for Defendant


  /s/ Gabrielle Vinci___________                        /s/ Michael F. Fleming______
 Andrew T. Miltenberg, Esq.                            Michael F. Fleming, Esq.
 Gabrielle M. Vinci, Esq.                              Melissa C. Rodriguez, Esq.
 363 Seventh Avenue, 5th Floor                         101 Park Avenue
 New York, New York 10001                              New York, New York 10178




Dated: New York, New York
       _________________
                                                             SO ORDERED:


                                                             ______________________________
                                                             Hon. J. Paul G. Gardephe, U.S.D.J.
